Case 6:21-cv-01245-CEM-GJK Document 36 Filed 09/10/21 Page 1 of 2 PageID 800



                              United States District Court
                               Middle District of Florida
                                   Orlando Division

RARE BREED TRIGGERS, LLC, et al.,
        Plaintiffs,

v.                                                  Case No. 6:21-cv-1245-CEM-GJK

MERRICK GARLAND, in his official
capacity as Attorney General of the United
States, et al.,
              Defendants.
___________________________________________/

             NOTICE OF FILING SUPPLEMENTAL AUTHORITY

       COMES NOW the Plaintiffs, Rare Breed Triggers, LLC and Kevin C. Maxwell, and

hereby file this Notice of Supplemental Authority in relation to BATFE’s attempt to change the

definition of “machinegun” by amending the Code of Federal Regulations 27 CFR § 479.11 after

Congress refused to amend 27 U.S.C. § 5854(b).

       The attached supplemental authority is the published opinion of Senior Judge Stephens,

with the concurrence of Chief Judge Monahan and Judge Deerwester of the United States Navy-

Marine Corps Court of Criminal Appeals in the case of the United States v Ali Alkazahg, case

number 202000087. The Opinion and Order were issued on September 7, 2021and may be found

at Navy-Marine Corps Court of Criminal Appeals (NMCCA) U.S. Navy Judge Advocate

General’s Corps, Opinion Archive.
Case 6:21-cv-01245-CEM-GJK Document 36 Filed 09/10/21 Page 2 of 2 PageID 801



                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true copy of the foregoing is true and correct and
was served on this _10_ day of Sept., 2021.


                                             Kevin C. Maxwell
                                           /s/
                                           KEVIN C. MAXWELL, ESQ.
                                           Florida Bar No.: 0604976
                                           255 Primera Blvd Ste 160
                                           Lake Mary, Blvd 32746
                                           Tel. (407) 480-2179
                                           kevincmaxwell@gmail.com
